Hallinan, J.
This is a motion by the defendants to vacate the notice of examination dated September 17, 1943, to take the deposition of the defendant, John L. Paladino, or, in the alternative, to limit the examination to item “ 1
*945The basis of the motion is the fact that the defendant sought to be examined was inducted into the armed service of the United States on September 15, 1943, and although he was at first stationed at a Naval Training Station in New York, it is not known at present whether he is still there. As to item “ 1 ” a concession has been tendered.
The motion to vacate is denied. It would seem from the meager facts disclosed in the moving affidavit that with the defendants’ co-operation, the deposition may be readily obtained. In view of the recent induction, it is quite likely that the defendant whose examination is sought will be available within a reasonable time for examination. (Cf. Stupore v. Avanti Realty Corp., 266 App. Div. 682.)
Items “ 1 ” and “ 3 ” are proper. Item “ 2 ” is denied since it embraces the identical facts involved in item “ 3 ”, Within twenty days of the service of the order hereon, the defendants’ attorney will make the formal concession in respect to item “ 1 ” tendered in his moving affidavit, and will ascertain when the defendant, John L. Paladino, will be available for examination either in this court or elsewhere, and fix a date agreeable to all concerned for the examination. At the option of the plaintiff, such examination may be had by written interrogatories and cross interrogatories, to .be settled on notice. If the aforesaid directions cannot be complied with, application to this court for relief may be made upon a showing of the facts in full.
Settle order on notice.